—In a proceeding, inter alia, to invalidate the petition designating James J. Lack as a candidate in the Conservative Party primary election to be held on September 12, 1978 for the public office of State Senator from the 2nd Senatorial District, Suffolk County, the appeal is from a judgment of the Supreme Court, Suffolk County, dated August 18, 1978 which dismissed the proceeding. Judgment affirmed, without costs or disbursements (see Matter of Kessel v Dodd, 35 NY2d 722). Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.